DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/07/2022 has been entered.  Claims 1-5 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayek (US 3,549,342) in view Thimmappaiah (US 5,912,216).
Regarding claims 1-2, Hayek discloses abrasives treated with oxidizing materials present singly or in admixture.  The abrasives include boron carbide, silicon carbide, silicon boride, and silicon nitride (C1/L27-40, C1/L49-65).  Binding agents include rubbers (C2/L9-15).
	However, Hayek does not disclose the rubber is crosslinkable.  Thimmappaiah teaches curing the abrasive tool at about 150 to 200°C, wherein the binder includes rubber (Abstract).  Hayek and Thimmappaiah are analogous art concerned with the same field of endeavor, namely compositions containing rubber and non-oxide fillers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention apply crosslinkable rubbers as the rubbers, and the motivation to do so would have been as Thimmappaiah suggests improve bonding (C1/L7-17).  
	However, Hayek does not disclose a peak assigned to an oxide and a peak assigned to an non-oxide give a ratio (oxide: non-oxide) of 3:7 to 6:4 in ESCA measurement of surface-oxidized non-oxide ceramic filler.  As the bond between non-oxygenic compounds with binding agents such as rubbers is variable that can be modified by adjusting said amount of oxidation (C1/L48-65), the precise amount of oxidation would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of oxidation, and the motivation to do so would have been to obtain desired tenacious bond between non-oxygenic compounds with the character of hard material and various binding agents (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	Regarding claim 5, Hayek does not explicitly disclose a weight reduction percentage of 2.5 mass% or less and an amount or particles generate of 0.05 mass% or less after O2 plasma radiation under predetermined conditions, a weight reductive percentage of 1.8% by mass or less and an amount of particles generated of 0.05% by mass after NF3 plasma irradiation under the predetermined conditions, and a compression set of 50% or less after aging at 300°C for 70 hours, wherein the predetermined conditions. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the resistance to O2 plasma can be achieved by using a specific non-oxide ceramic filler [0148].  Therefore, the claimed effects and physical properties, i.e. a weight reduction percentage of 2.5 mass% or less and an amount or particles generate of 0.05 mass% or less after O2 plasma radiation would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Response to Arguments
Applicant’s arguments with respect to claims 10/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3 and 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Hayek discloses the size of silicon carbide is about 1 mm as shown in Example 1; the size of boron carbide is about 180 m as shown in Example 2; and the size of silicon carbide is 280 m as shown in Example 3.  Hayek does not teach or suggest the non-oxide filler has an average particle size of 0.1 m or smaller.
Hayek does not teach or suggest the crosslinkable elastomer is a copolymer of tetrafluoroethylene and perfluoro(alkyl vinyl ether).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE 4113853 A1 teaches abrasive bodies produced from systems of abrasive particles in an elastomeric matrix.
Fukuyama (JP 2005225947 A) teaches an inorganic filler comprising non-oxide ceramic particles having oxide layer son the surfaces (Abstract).
Hirano (KR 20110087290 A1) teaches crosslinkable fluorine-containing elastomer composition comprising silicon carbide particles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767